United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2219
                         ___________________________

                              United States of America

                                         Plaintiff - Appellee

                                          v.

                                     Terry Tyson

                                      Defendant - Appellant
                                   ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Sioux City
                                  ____________

                             Submitted: April 19, 2019
                                Filed: July 3, 2019
                                  [Unpublished]
                                  ____________

Before COLLOTON, GRUENDER, and ERICKSON, Circuit Judges.
                        ____________

PER CURIAM.

       Terry Tyson pled guilty to possession of child pornography in 2012 and was
sentenced to 21 months of imprisonment to be followed by a five-year period of
supervised release. In 2018, Tyson knowingly and voluntarily admitted allegations
in a petition for revocation asserting he had violated the conditions of his supervised
release. The district court1 found that the advisory guideline range was 3–9 months
and sentenced Tyson to an above-Guidelines sentence of 15 months’ imprisonment.
Tyson appeals, asserting his sentence is substantively unreasonable. We affirm.

      One of Tyson’s supervised release conditions prohibited him from
“possess[ing] a firearm, ammunition, destructive device, or any other dangerous
weapon.” Other conditions of release included prohibitions on possessing
pornographic material or erotica and on using the internet to access pornography. In
2016, previous to the current revocation, the court had ordered Tyson to reside at a
residential reentry center for a period of 180 days after Tyson was found to be in
possession of pornography in violation of the terms of his supervision.

       In 2018, the probation office uncovered evidence that Tyson was once again
accessing pornography via various social media accounts. Some of the materials
found in Tyson’s possession involved bondage and survivalist materials including a
PDF explaining “how to kill a person with your bare hands.” Tyson was also in
possession of physical copies of pornography and several weapons, including
machetes, a bow and arrows, a two million volt stun gun and a dozen throwing knives.
Also in Tyson’s possession were numerous photographs of unidentified females in
shorts or swimsuits taken from great distances or through a chain link fence.

       While Tyson admitted to possession of the contraband, he asserted that he
possessed the weapons innocently because he was a survivalist. The record showed
that in addition to the weapons, Tyson possessed items that were consistent with
abduction. These items included a “go bag” containing zip ties, women’s pantyhose,
women’s feminine products, nylon rope, trash bags, tape, and a jar of Vaseline.
Before imposing a sentence, the district court discussed the serious nature of the
violations, noting “[i]f someone was about to put together a kit of materials and tools

      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.
                                      -2-
to go abduct someone, I can’t imagine much that they would put in that kit in addition
to what was there.” The court rejected Tyson’s claim that the materials were related
to his long-term attraction to the survivalist movement and found that, even in the
absence of a past violent history, Tyson posed an ongoing risk to the public.

       We review a district court’s sentence on revocation of supervised release under
the same “deferential abuse-of-discretion standard” that governs initial sentencing
proceedings. United States v. Growden, 663 F.3d 982, 984 (8th Cir. 2011) (citations
omitted). “A district court abuses its discretion and imposes an unreasonable sentence
when it fails to consider a relevant and significant factor, gives significant weight to
an irrelevant or improper factor, or considers the appropriate factors but commits a
clear error of judgment in weighing those factors.” United States v. Harlan, 815 F.3d
1100, 1107 (8th Cir. 2016) (quoting United States v. Miner, 544 F.3d 930, 932 (8th
Cir. 2008)). A district court has “wide latitude to weigh the § 3553(a) factors in each
case and assign some factors greater weight than others in determining an appropriate
sentence.” United States v. White, 816 F.3d 976, 988 (8th Cir. 2016) (quoting United
States v. Bridges, 569 F.3d 374, 379 (8th Cir. 2009)). “[I]t will be the unusual case
when we reverse a district court sentence—whether within, above, or below the
applicable Guidelines range—as substantively unreasonable.” United States v.
Feemster, 572 F.3d 455, 464 (8th Cir. 2009) (en banc) (citation omitted).

        The district court’s explanation of its sentence adequately articulated why it
considered Tyson’s multiple violations worthy of an above-range sentence. Tyson
admitted that he violated multiple conditions of supervised release, including the
prohibition on possessing dangerous weapons. Tyson was found with a cache of
weapons along with other objects that demonstrated that Tyson posed an ongoing
threat to the public. The district court did not abuse its discretion by taking those
considerations into account when exercising its wide latitude to weigh the § 3553(a)
factors. We affirm the judgment of the district court.
                        ______________________________


                                          -3-